DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2021 has been entered.

Allowable Subject Matter
Claims 1-55 are allowed.
The following is an examiner’s statement of reasons for allowance:
(1) Regarding claims 1-30 and 54:
The present invention describes a method of wireless communication performed by a base station (BS), comprising: receiving a compressed precoding matrix indicator and layer power feedback information from a user equipment; decompressing the compressed precoding matrix indicator to recover a precoding matrix indicator, wherein 
(2) Regarding claims 31-53 and 55:
The present invention describes a method of wireless communication performed by a user equipment, comprising: receiving configuration information indicating that the user equipment is to compress a precoding matrix indicator in connection with channel state information reporting, wherein the precoding matrix indicator is to be compressed based at least in part on a quantization dependency between transmission layers or an orthogonality relationship between the transmission layers, wherein the configuration information is associated with a type II, rank 3 or higher codebook for multiple input multiple output (MIMO) configuration; and transmitting, to a base station, the compressed precoding matrix indicator and layer power feedback information based at least in part on receiving the configuration information.  The closest prior art, Song et al. (US 10,868,602 B2) in view of NPL (3GPP TSG RAN WG1 NR Ad-Hoc Meeting R1-1710454, Qingdao, China, June 27-30, 2017) together discloses a similar method, but .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        8/21/2021